

EXHIBIT 10.17
RECEIVABLES FINANCING AGREEMENT


ENTERED INTO BETWEEN


ADVANCE FINANCIAL CORPORATION


and


ONE UP INNOVATIONS, INC.


Date: May 24, 2011


Advance Financial Corporation
3700 Mansell Road, Suite 550
Alpharetta, Georgia 30022


Gentlemen:


We are pleased to confirm the following agreement by which you are to finance
receivables arising from sales made by us.


1.          To induce you to accept this agreement and to make loans and
advances to us from time to time pursuant to these terms, we hereby assign and
transfer to you all of our interest in, full title to, and the proceeds of:  all
accounts, instruments, contract rights, chattel paper, documents, and general
intangibles (hereafter called "receivables") now existing and those hereafter
created.  Such assignment and transfer is made for the purpose of securing, and
as collateral for, any and all loans and advances made to us under this
agreement, together with all other Obligations of ours to you.  As additional
security for all our Obligations to you, we hereby grant to you a security
interest in and lien upon all of our inventory and other Collateral (as said
term is defined on Exhibit B attached hereto and made a part hereof) all of our
books and records relating to receivables, all our title and/or interest in the
goods represented by receivables and in all such goods that may be returned by
or replevied or reclaimed from customers.  You hereby have the right to stop
goods in transit or to replevy or to reclaim such goods.  All returned,
replevied and reclaimed goods (unless released by you) coming into our
possession shall be held by us in trust for you.  We shall notify you promptly
of all such returned, replevied or reclaimed goods.  The receivables, the books
and records relating thereto, the goods represented by receivables and all such
goods that may be returned by or replevied or reclaimed from customers along
with the Collateral as said term is defined in Exhibit B attached hereto and
made a part hereof are hereinafter collectively referred to as the "collateral".


2.          We will provide you with listings of receivables created in form
satisfactory to you, together with copies of customer invoices and conclusive
evidence of shipment and such other documents and proof of delivery/rendition as
you may at any time require.  You may lend against these receivables, provided,
however, that there shall be no obligation on your part to make loans and
advances against any of our receivables.  Whether or not you choose to make any
loans and advances to us based upon our receivables, we represent and warrant
that each receivable meets and will continue to meet the following requirements:


(i)           it is genuine and in all respects what it purports to be;


(ii)          it is owned by us and we have the right to subject it to a
security interest in favor of you or assign it to you;


(iii)         it arises from (A) the performance of services by us and such
services have been fully performed and acknowledged and accepted by the account
debtor thereunder; or (B) the sale or lease of goods by us, and such goods have
been completed in accordance with the account debtor's specifications (if any)
and delivered to and accepted by the account debtor, such account debtor has not
refused to accept and has not returned or offered to return any of the goods, or
has not refused to accept any of the services, which are the subject of such
account, and we have possession of, or have delivered to you at your request,
shipping and delivery receipts evidencing delivery of such goods;
 
______
(initial)
 
 
Page 1

--------------------------------------------------------------------------------

 


(iv)         it is evidenced by an invoice rendered to the account debtor
thereunder, is due and payable within thirty (30) days after the date of the
invoice and does not remain unpaid past the due date thereof; provided, however,
that notwithstanding your having made prior loans and advances against the
receivables of an account debtor, if more than fifty (50%) percent of the
aggregate dollar amount of invoices owing by a particular account debtor remain
unpaid more than 90 days past the invoice date after the respective due dates
thereof, then all accounts owing by that account debtor shall not be deemed
acceptable for loans or advances;


(v)          it is not subject to any prior assignment, claim, lien, security
interest or encumbrance whatsoever, other than the security interest granted to
you hereunder;


(vi)         it is a valid, legally enforceable and unconditional obligation of
the account debtor thereunder, and is not subject to setoff, counterclaim,
credit, allowance, deduction or adjustment by such account debtor, or to any
claim by such account debtor denying liability thereunder in whole or in part;


(vii)        it does not arise out of a contract or order which fails in any
material respect to comply with the requirements of applicable law;


(viii)       the account debtor thereunder is not a director, officer, employee
or agent of ours or a Subsidiary, Parent or Affiliate;


(ix)          it is not an account with respect to which the account debtor is
the United States of America or any department, agency or instrumentality
thereof, unless we assign our right to payment of such account to you pursuant
to, and in full compliance with, the Assignment of Claims Act of 1940, as
amended;


(x)           it is not an account with respect to which the account debtor is
located in a state which requires us as a precondition to commencing or
maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state,
or (B) file a notice of business activities report or similar report with such
state's taxing authority, unless (x) we have taken one of the actions described
in clauses (A) or (B), (y) the failure to take one of the actions described in
either clause (A) or (B) may be cured retroactively by Borrower at its election,
or (z) we have proven, to your satisfaction, that it is exempt from any such
requirements under any such state's laws;


(xi)          it is an account which arises out of a sale made in the ordinary
course of our business;


(xii)        the account debtor is a resident or citizen of, and is located
within, the United States of America;


(xiii)       it is not an account with respect to which the account debtor's
obligation to pay is conditional upon the account debtor's approval of the goods
or services or is otherwise subject to any repurchase obligation or return
right, as with sales made on a bill-and-hold, guaranteed sale, sale on approval,
sale or return or consignment basis;


(xiv)       it is not an (A) account with respect to which any representation or
warranty contained in this agreement is untrue or (B) which violates any of our
covenants contained in this agreement;


(xv)        it is not an account which, when added to a particular account
debtor's other indebtedness to us, exceeds a credit limit determined by you in
your sole discretion for that account debtor; and


(xvi)       it is not an account with respect to which the prospect of payment
or performance by the account debtor is or will be impaired, as determined by
you in your sole discretion.


______
(initial)
 
 
Page 2

--------------------------------------------------------------------------------

 


The term "Affiliate" as used herein shall mean any Person directly or indirectly
controlling, controlled by or under common control with Borrower.


The term “Business Day” as used herein shall mean any day which is not a
Saturday, Sunday, or other day on which banks in the State of Georgia are
authorized or required to close.


The term "Parent" as used herein shall mean any Person now or at any time or
times hereafter owning or controlling (alone or with any other Person) at least
a majority of our issued and outstanding stock or any Subsidiary of ours.


The term "Person" as used herein shall mean any individual, sole proprietorship,
partnership, joint venture, trust, unincorporated organization, association,
corporation, institution, entity, party or foreign or United States government
(whether federal, state, county, city, municipal or otherwise), including,
without limitation, any instrumentality, division, agency, body or department
thereof.


The term "Subsidiary" as used herein shall mean any corporation of which more
than fifty percent (50%) of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time stock of any other class of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time, directly or indirectly, owned by Borrower or by
any partnership or joint venture of which more than fifty percent (50%) of the
outstanding equity interests are at the time, directly or indirectly, owned by
Borrower.


3.          Notwithstanding any of the foregoing, and without limiting your
discretion, there shall be no obligation on your part to make loans and advances
to us and from time to time at our request you may at your discretion lend to us
up to 85% of the face value of each invoice (said percentage is hereinafter
referred to as the "advance rate") acceptable to you, but the total of such
loans and advances shall not exceed $750,000 at any one time outstanding. The
amounts of such loans shall be determined by you with consideration for the
value of the collateral, taking into account all fluctuations of the value
thereof in light of your experience and sound business principles.  Such
determinations by you shall be subject to the requirements of good faith on your
part, our undertakings hereunder, and especially our assignment and transfer of
all our receivables as security for the loans and our other Obligations to you,
which will, of necessity, fluctuate in amount, and to the condition that you be
at all times fully secured.  At your option you may prepare and mail all
customers' invoices.  Billing on invoices by whomever done shall be conclusive
evidence of assignment and transfer hereunder to you of the receivables
represented thereby, whether or not we execute any other instrument with regard
to any specific receivable.


All loans and advances shall, in your sole discretion, be evidenced by one or
more promissory notes in form and substance satisfactory to you.  However, if
such loans and advances are not so evidenced, such loans and advances may be
evidenced solely by entries upon the books and records maintained by you.


Any and all accrued interest, charges or fees which are not paid when due, shall
become Obligations, shall be treated as such and shall be taken into
consideration in your determination of the amount of the loans and advances
which you may make to us; provided, however, that all such accrued and unpaid
interest, charges and fees shall not be treated as an Obligation until the first
day of the month immediately proceeding the month in which they accrued. You
shall calculate the principal balance each day prior to our receiving credit for
any collections received by you on that day.  If at any time and for any reason,
the aggregate amount of the outstanding advances made pursuant to Paragraph 2
exceeds the dollar or percentage limitations contained in Paragraph 2 (an
“Overadvance”), then we shall, upon demand by you, immediately pay to you in
cash, the amount of such excess.  Any and all advances hereunder shall be added
to and deemed part of the Obligations when made.


______
(initial)
 
 
Page 3

--------------------------------------------------------------------------------

 


4.           We shall pay you interest monthly, on the first (1st) day of each
month, at the AFC Index Rate (as defined herein) plus  two and one half percent
(2.50%) per annum, on the average daily principal balance of all loans made
hereunder.  As used herein, the term "AFC Index Rate" shall mean the highest of
the following: (i) the Federal Funds Rate plus One Hundred and Fifty Basis
Points (1.50%), as in effect from time to time, (ii) the LIBOR Rate plus Three
Hundred and Sixty basis points (3.60%); provided, however, that in no event
shall the AFC Index Rate be less than four and three quarters percent
(4.75%).  We understand that the AFC Index Rate is not necessarily the lowest
interest rate available on loans made by you, which loans may be priced at,
above or below the AFC Index Rate.  The AFC Index Rate as of the date hereof
is four and seventy five one hundredths percent (4.75%) per annum; accordingly,
the interest rate hereunder expressed in simple interest terms as of the date
hereof is seven and one quarter percent (7.25%) per annum. If at any time or
from time to time the AFC Index Rate increases or decreases, then the AFC Index
Rate then in effect shall be correspondingly increased or decreased effective no
later than the first day of the month immediately following the day on which
there is any such increase or decrease in the AFC Index Rate.  Interest
hereunder shall be computed on a 360-day year simple interest basis.  In
addition, we shall pay you monthly, on the first (1st) day of each month, (a) as
compensation for underwriting, administrative services, costs, and other
services performed or incurred by you in connection with this agreement, a
service fee equal to the Monthly Service Fee (expressed as a percentage) as
figured in accordance with the Service Fee Schedule attached hereto and made a
part of hereof as if fully set forth herein, marked Schedule “A” (the “Monthly
Service Fees”) (Monthly Service Fees shall be calculated on the basis of a
360-day year) and (b) as compensation for delays in collection and clearance of
checks and other remittances, an amount equal to two (2) Business Days on
interest and service fees computed at  the rate set forth above in effect on the
last day of the previous month on the total amount of all remittances delivered
to you in payment of our Obligations during the previous month.  In the event of
an Overadvance that remains unpaid to you (irrespective of any demand for the
repayment thereof which may be made by you), we shall pay to you, in addition to
the Monthly Service Fee, a surcharge of 25% of the Monthly Service Fee for each
day that an Overadvance exists.  You will render a statement of account monthly,
and such statement shall be deemed binding upon us unless you are notified in
writing to the contrary within thirty (30) days after the date of each statement
rendered.


For purposes of this paragraph:
The term “LIBOR Rate” shall mean, for the then current calendar month relating
thereto, the rate per annum equal to the quotient of (a) Base LIBOR Rate,
divided by (b) if then applicable (and the following is not applicable on the
Closing Date) a number equal to 1.00 minus the aggregate of the rate(s)
(expressed as a decimal) of reserve requirements current on the date that is two
(2) Business Days prior to the beginning of the calendar month (including
without limitation basic, supplemental, marginal and emergency reserves) under
any regulation promulgated by the Board of Governors of the Federal Reserve
System (or any other governmental authority having jurisdiction over the Bank)
as in effect from time to time, dealing with reserve requirements prescribed for
Eurocurrency funding including any reserve requirements with respect to
“eurocurrency liabilities” under Regulation D of the Board of Governors of the
Federal Reserve System.
The term “Base Libor Rate” shall mean, for any calendar month, the rate per
annum, determined by AFC in accordance with its customary procedures, and
utilizing such electronic or other quotation sources as it considers appropriate
(rounded upwards, if necessary, to the next 1/16%), to be the rate at which
Dollar deposits (for delivery on the first day of such calendar month) in the
amount of $1,000,000 are offered to major banks in the London interbank market
on or about 11:00 a.m. (New York time) two (2) Business Days prior to the
commencement of such calendar month, for a term comparable to such calendar
month, which determination shall be conclusive in the absence of manifest error.
The term “Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by you from three Federal
Funds brokers of recognized standing selected by you.


______
(initial)
 
 
Page 4

--------------------------------------------------------------------------------

 


5.          We shall direct all of our account debtors, as well as any other
obligor, to make all payments on the accounts as directed by, exclusively and
directly to a post office box or any other address designated by you (the "Lock
Box"), and under your exclusive control.  Any and all payments received by us
shall be held in trust for the benefit of you and shall be immediately remitted,
by us in the identical form in which such payments were made, whether by cash or
check to such account as you may direct, however, nothing herein shall be
interpreted or construed as consent or authorization by you to our receipt of
payments made by account debtors or obligors on the accounts.  If we, any
Affiliate or Subsidiary, or any shareholder, officer, director, employee or
agent of ours or any Affiliate or Subsidiary, or any other Person acting for or
in concert with us shall receive any monies, checks, notes, drafts or other
payments relating to or as proceeds of accounts, we and each such Person shall
receive all such items in trust for, and as your sole and exclusive property
and, immediately upon receipt thereof, shall remit the same (or cause the same
to be remitted) in kind to you.  These remittances shall be listed and certified
on a form satisfactory to you. In the event any payments or remittances,
received by us are not delivered to you in kind, per the terms and conditions
set forth in this Agreement, we shall pay to you a fee of fifteen percent of the
face amount of any such payment or remittance. You will apply (conditioned upon
final collection) each payment deposited, which payment has been made by any
account debtor on a receivable represented by any invoice on which you have
based any loan made to us hereunder, to such loan and any other Obligations
which are due and payable, on the first day after receipt by you.  You may, at
any time and from time to time, whether before or after the maturity of any of
the Obligations, (i) enforce collection of any of our accounts or contract
rights by suit or otherwise; (ii) exercise all of our rights and remedies with
respect to proceedings brought to collect any accounts; (iii) surrender, release
or exchange all or any part of any accounts, or compromise or extend or renew
for any period (whether or not longer than the original period) any indebtedness
thereunder; (iv) sell or assign any account of ours upon such terms, for such
amount and at such time or times as you deem advisable; (v) prepare, file and
sign our name on any proof of claim in bankruptcy or other similar document
against any account debtor; and (vi) do all other acts and things which are
necessary, in your sole discretion, to fulfill our Obligations under this
agreement and to allow you to collect the accounts.  In addition to any other
provision hereof, you may at any time, whether before or after the occurrence of
a default, at our expense, notify any parties obligated on any of the accounts
to make payment directly to you of any amounts due or to become due thereunder.


6.          We hereby appoint and constitute you as our attorney-in- fact:  to
receive, open, and dispose of all mail addressed to us and to notify the postal
authorities to change the address and delivery of mail addressed to us to such
address as you may designate (provided that you shall return to us all mail not
pertaining to receivables); to endorse our name upon any notes, acceptances,
checks, drafts, money orders and other evidences of payment of receivables that
may come into your possession and to deposit or otherwise collect the same; to
sign our name on any bill of lading relating to any receivable, on drafts
against customers; to verify accounts with communications to customers; to
execute in our name any affidavits and notices with regard to any and all lien
rights; and to do all other acts and things necessary to carry out this
agreement.  All acts of said attorney-in-fact are hereby ratified and approved,
and said attorney-in-fact shall not be liable for any errors of commission or
omission, nor for any error of judgment or mistake of fact or law.  This power,
being coupled with an interest, is irrevocable while we are indebted to you.


7.          We make the following warranties, representations and covenants with
and to you, understanding that you have relied upon each of them and will
continue to rely upon each of them in making loans and advances to us:


(a)           the financial statements delivered or to be delivered by us to you
at or prior to the date of this agreement and at all times subsequent thereto
accurately reflect our financial condition, and there has been no adverse change
in the financial condition, the operations or any other of our status since the
date of the financial statements delivered to you most recently prior to the
date of this agreement;


(b)           the office where we keep our books, records and accounts (or
copies thereof) concerning the collateral, our principal place of business and
all of our other places of business, locations of collateral and post office
boxes are as set forth in Exhibit A of this agreement; we shall promptly (but in
no event less than ten (10) days prior thereto) advise you in writing of the
proposed opening of any new place of business, the closing of any existing place
of business, any change in the location of our books, records and accounts (or
copies thereof) or the opening or closing of any post office box by us;


(c)           the collateral is and shall be kept, or based, only at the
addresses set forth on Exhibit A of this agreement, and at other locations
within the continental United States of which you have been advised by us in
writing;


(d)            if any of the collateral consists of goods of a type normally
used in more than one state, whether or not actually so used, we shall
immediately give written notice to you of any use of any such goods in any state
other than a state in which we have previously advised you such goods shall be
used, and such goods shall not, unless you shall otherwise consent in writing,
be used outside of the continental United States;


______
(initial)
 
 
Page 5

--------------------------------------------------------------------------------

 


(e)          no security agreement, financing statement or analogous instrument
exists or shall exist with respect to any of the collateral other than any
security agreement, financing statement or analogous instrument evidencing
security interests in your favor;


(f)           we are and shall at all times during the Original Term or any
Renewal Term be the lawful owner of all collateral now purportedly owned or
hereafter purportedly acquired by us, free from all liens, claims, security
interests and encumbrances whatsoever, whether voluntarily or involuntarily
created and whether or not perfected;


(g)           we have the right and power and are duly authorized and empowered
to enter into, execute and deliver this agreement and perform our obligations
hereunder and thereunder; our execution, delivery and performance of this
agreement does not and shall not conflict with the provisions of any statute,
regulation, ordinance or rule of law, or any agreement, contract or other
document which may now or hereafter be binding on us, and our execution,
delivery and performance of this agreement shall not result in the imposition of
any lien or other encumbrance upon any of our property under any existing
indenture, mortgage, deed of trust, loan or credit agreement or other agreement
or instrument by which we or any of our property may be bound or affected;


(h)          there are no actions or proceedings which are pending or threatened
against us which might result in any material adverse change in our financial
condition or materially adversely affect the collateral and we shall, promptly
upon becoming aware of any such pending or threatened action or proceeding, give
written notice thereof to you;


(i)           we have obtained all licenses, authorizations, approvals and
permits, the lack of which would have a material adverse effect on the operation
of our business, and we are and shall remain in compliance in all material
respects with all applicable federal, state, local and foreign statutes, orders,
regulations, rules and ordinances (including, without limitation, statutes,
orders, regulations, rules and ordinances relating to taxes, employer and
employee contributions and similar items, securities, employee retirement and
welfare benefits, employee health and safety or environmental matters), the
failure to comply with which would have a material adverse effect on our
business, property, assets, operations or condition, financial or otherwise;


(j)           all written information now, heretofore or hereafter furnished by
us to you is and shall be true and correct as of the date with respect to which
such information was or is furnished;


(k)          we are not conducting, permitting or suffering to be conducted, nor
shall we conduct, permit or suffer to be conducted, any activities pursuant to
or in connection with which any of the collateral is now, or will (while any
Obligations remain outstanding) be owned by any Affiliate; provided, however,
that we may enter into transactions with Affiliates in the ordinary course of
business pursuant to terms that are no less favorable to us than the terms upon
which such transfers or transactions would have been made had they been made to
or with a Person that is not an Affiliate and, in connection therewith, may
transfer cash or property to Affiliates for fair value;


(l)           our name has always been as set forth on Exhibit A of this
agreement and we use no tradenames or division names in the operation of our
business, except as otherwise disclosed in writing to you; we shall notify you
in writing within ten (10) days of the change of our name or the use of any
tradenames or division names not previously disclosed to you in writing;


______
(initial)
 
 
Page 6

--------------------------------------------------------------------------------

 


(m)         this agreement to which we are a party are our the legal, valid and
binding obligations and are enforceable against us in accordance with their
respective terms;


(n)          we are solvent, are able to pay our debts as they become due and
have capital sufficient to carry on our business, now own property having a
value both at fair valuation and at present fair saleable value greater than the
amount required to pay our debts, and will not be rendered insolvent by the
execution and delivery of this agreement or by completion of the transactions
contemplated hereunder;


(o)          other than the loans disclosed to you on the Loan Schedule, we are
not now obligated, nor shall we create, incur, assume or become obligated
(directly or indirectly), for any loans or other indebtedness for borrowed money
other than the loans made hereunder and pursuant hereto, except that we may (i)
borrow money from a Person other than you on an unsecured and subordinated basis
if a subordination agreement in favor of you and in form and substance
satisfactory to you is executed and delivered to you relative thereto; (ii)
maintain any present indebtedness to any Person which has been disclosed to you
in writing and consented to in writing by you; and (iii) incur unsecured
indebtedness to trade creditors in the ordinary course of our business;


(p)          except as otherwise disclosed in writing to you, we have no
Parents, Subsidiaries or divisions, nor are we engaged in any joint venture or
partnership with any other Person;


(q)          we are duly organized and in good standing in our state of our
organization and we are duly qualified and in good standing in all states where
the nature and extent of the business transacted by us or the ownership of our
assets makes such qualification necessary;


(r)           we are not in default under any material contract, lease or
commitment to which it is a party or by which it is bound, nor do we know of any
dispute regarding any contract, lease or commitment which is material to our
continued financial success and well-being;


(s)          there are no controversies pending or threatened between us and any
of our employees, other than employee grievances arising in the ordinary course
of business which are not, in the aggregate, material to our continued financial
success and well-being and we are in compliance in all material respects with
all federal and state laws respecting employment and employment terms,
conditions and practices; and


(t)           we possess, and shall continue to possess, adequate licenses,
patents, patent applications, copyrights, service marks, trademarks, trademark
applications, tradestyles and tradenames to continue to conduct our business as
heretofore conducted by us.


(u)          we will notify you promptly of and shall settle all customer
disputes, but, if you so elect, you are to have the right at all times to
settle, compromise, adjust or litigate all customer disputes directly with the
customer or other complainant upon such terms and conditions as you deem
advisable, without incurring liability to us for your performance of any such
acts.


(v)          our Federal Employment Identification Number is 20-2635129.


8.          We represent, warrant and covenant to you that all of our
representations, warranties and covenants contained in this Agreement (whenever
appearing herein) shall be true at the time of our execution of this agreement,
shall survive the execution, delivery and acceptance hereof by the parties
hereto and the closing of the transactions described herein or related hereto,
shall remain true until the repayment in full of all of the Obligations and
termination of this agreement, and shall be remade by us at the time each loan
or advance is made pursuant to this agreement.


______
(initial)
 
 
Page 7

--------------------------------------------------------------------------------

 


9.          Until payment or satisfaction in full of all Obligations and
termination of this agreement, unless we obtain your prior written consent
waiving or modifying any of our covenants hereunder in any specific instance, we
agree as follows:


(a)           we shall at all times keep accurate and complete books, records
and accounts with respect to all of our business activities, in accordance with
sound accounting practices and generally accepted accounting principles
consistently applied from period to period, and shall keep such books, records
and accounts, and any copies thereof, only at the addresses indicated for such
purpose on Exhibit A of this agreement;


(b)           we shall promptly advise you in writing of any material adverse
change in our business, assets or condition, financial or otherwise, the
occurrence of any default hereunder or the occurrence of any event which, if
uncured, will become an default hereunder after notice or lapse of time (or
both);


(c)           we shall:


(i)           keep the collateral properly housed and shall keep the collateral
insured for the full insurable value thereof against loss or damage by fire,
theft, explosion, sprinklers, and such other risks as are customarily insured
against by Persons engaged in businesses similar to ours with such companies, in
such amounts and under policies in such form as shall be satisfactory to
you.  Original (or certified) copies of such policies of insurance have been or
shall be delivered to you within fifteen (15) days after the date hereof,
together with evidence of payment of all premiums therefor, and shall contain an
endorsement, in form and substance acceptable to you, showing loss under such
insurance policies payable to you.  Such endorsement, or an independent
instrument furnished to you, shall provide that the insurance company shall give
you at least thirty (30) days written notice before any such policy of insurance
is altered or canceled and that no act of ours, whether willful or negligent, or
default or any other Person shall affect you right to recover under such policy
of insurance in case of loss or damage.  We hereby direct all insurers under
such policies of insurance to pay all proceeds payable thereunder directly to
you.  We irrevocably, make, constitute and appoint you (and all officers,
employees or agents designated by you) as our true and lawful attorney (and
agent-in-fact) for the purpose of making, settling and adjusting claims under
such policies of insurance, endorsing our name on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and
making all determinations and decisions with respect to such policies of
insurance; and


(ii)          maintain, at our expense, such public liability and third party
property damage insurance as is customary for Persons engaged in businesses
similar to ours with such companies and in such amounts, with such deductibles
and under policies in such form as shall be satisfactory to you and original (or
certified) copies of such policies have been or shall be delivered to you within
fifteen (15) days after the date hereof, together with evidence of payment of
all premiums therefor; each such policy shall contain an endorsement showing you
as additional insured thereunder and providing that the insurance company shall
give you at least thirty (30) days written notice before any such policy shall
be altered or canceled. If we at any time or times hereafter shall fail to
obtain or maintain any of the policies of insurance required above or to pay any
premium in whole or in part relating thereto, then you, without waiving or
releasing any obligation or default by us hereunder, may (but shall be under no
obligation to) obtain and maintain such policies of insurance and pay such
premiums and take such other actions with respect thereto as you deem
advisable.  All sums disbursed by you in connection with any such actions,
including, without limitation, court costs, expenses, other charges relating
thereto and reasonable attorneys' fees, shall constitute loans hereunder and
shall be payable on demand by us to you and, until paid, shall bear interest at
the highest rate then applicable to loans hereunder;


______
(initial)
 
 
Page 8

--------------------------------------------------------------------------------

 


(d)           all monies and other property obtained by us from you pursuant to
this agreement will be used solely for business purposes;


(e)           we shall, at your request, indicate on our records concerning the
Collateral a notation, in form satisfactory to you, of your security interest
hereunder, and we shall not maintain duplicates or copies of such records at any
address other than our principal place of business set forth on Exhibit “A” of
this agreement;


(f)            we shall file all required tax returns and pay all of our taxes
when due, including, without limitation, taxes imposed by federal, state or
municipal agencies, and shall cause any liens for taxes to be promptly released;
provided, that we shall have the right to contest the payment of such taxes in
good faith by appropriate proceedings so long as (i) the amount so contested is
shown on our financial statements, (ii) the contesting of any such payment does
not give rise to a lien for taxes, (iii) we keep on deposit with you (such
deposit to be held without interest) an amount of money which, in your sole
judgment, is sufficient to pay such taxes and any interest or penalties that may
accrue thereon, and (iv) if we fail to prosecute such contest with reasonable
diligence, you may apply the money so deposited in payment of such taxes.  If we
fail to pay any such taxes and in the absence of any such contest by us, you may
(but shall be under no obligation to) advance and pay any sums required to pay
any such taxes and/or to secure the release of any lien therefore, and any sums
so advanced by you shall constitute loans hereunder, shall be payable by us to
you on demand, and, until paid, shall bear interest at the highest rate then
applicable to loans hereunder;


(g)           we shall not assume, guarantee or endorse, or otherwise become
liable in connection with, the obligations of any Person, except by endorsement
of instruments for deposit or collection or similar transactions in the ordinary
course of business;


(h)           we shall not enter into any merger or consolidation, or sell,
lease or otherwise dispose of all or substantially all of our assets, or enter
into any transaction outside the ordinary course of our business, including,
without limitation, any purchase, redemption or retirement of any shares of any
class of our stock, and any issuance of any shares of, or warrants or other
rights to receive or purchase any shares of, any class of our stock;


(i)            we shall not amend our organizational documents or change our
fiscal year;


(j)            we shall reimburse you for all costs and expenses, including,
without limitation, legal expenses and reasonable attorneys' fees, incurred by
you in connection with documentation and consummation of this transaction and
any other transactions between us and you, including, without limitation,
Uniform Commercial Code and other public record searches, lien filings, Federal
Express or similar express or messenger delivery, appraisal costs, surveys,
title insurance and environmental audit or review costs, and in seeking to
collect, protect or enforce any rights in or to the collateral or incurred by
you in seeking to collect any obligations and to administer and enforce any of
your rights under this agreement.  All such costs, expenses and charges shall
constitute loans hereunder, shall be payable by us to you on demand, and, until
paid, shall bear interest at the highest rate then applicable to loans
hereunder.


10.        You or your representatives at all reasonable times shall have the
right to examine all of our books and records pertaining to receivables and
goods affected by this agreement or any other future agreement between us.  We
have agreed to pay any field audit fees deemed necessary by AFC; but said fees
shall not exceed $3,000 per year, plus expenses.  We will submit to you an aging
of receivables and accounts payable as of the end of each month, in form and
manner satisfactory to you, by the 10th of the following month, and we agree to
have prepared and to furnish to you quarterly within 30 days after the close of
each quarter's financial statements, which shall include a balance sheet, a
statement of profit and loss and a statement of cash flow and shall be prepared
in a uniform manner consistent with prior years, in such form, substance and
detail as you may reasonably require.  We also agree to have prepared and to
furnish to you within sixty days after the close of our fiscal year, similar
annual financial statements in such form, substance and detail as you may
reasonably require.  You may, at any time during which this agreement or any
provision contained herein is in force, contact any account debtor of ours in
order to ascertain any details regarding that account debtor or any account
which may be owed to us by that account debtor.  You are authorized to contact
and discuss our affairs, finances and business with any officer, employee or
director of ours or with any Affiliate or the officers, employees or directors
of any Affiliate, and to discuss our financial condition with our independent
public accountants.


______
(initial)
 
 
Page 9

--------------------------------------------------------------------------------

 


11.        You shall be entitled to hold or set off all sums and all other
property of ours, at any time to our credit or in your possession by pledge or
otherwise or upon or in which you may have a lien or security interest, as
security for any and all obligations of ours owing to you. “Obligations” as said
term is used in this Agreement shall mean all obligations hereunder, and under
all notes, contracts of suretyship, guaranty or accommodation made by us in your
favor, and all our other obligations to you, however created, arising or
evidenced, whether direct or indirect, whether through assignment from third
persons, whether absolute or contingent, or otherwise, now or hereafter
existing, or due or to become due.  You shall have the right and are hereby
irrevocably authorized and directed to apply all payments received from the
collateral account to the amounts of any and all Obligations.  Recourse to
security shall not at any time be required. We shall at all times remain liable
for the repayment to you on demand of all Obligations.  In any case we shall
remain liable to you for any deficiencies arising upon the liquidation of any
security held by you.  If any receivable is not paid when due or if any customer
raises any claim of non-conformity of goods, total or partial failure of
delivery, set-off, counterclaim, or breach of warranty, or any other claim
inconsistent with our warranties of receivables, or there is otherwise
non-compliance with our warranties and representations regarding our receivables
as made above, we will, upon demand, pay you for application to the Obligations
the gross amount of the receivable so affected or unpaid, together with any
damages or loss sustained by you, but such payment shall not be deemed a
reassignment thereof, and title thereto and to the goods represented thereby
shall remain in you until and unless you execute a reassignment.  Before or
after default hereunder you shall be entitled to notify any or all account
debtors or other obligors on the receivables to pay you directly, and we agree
that while assigned to you, you may take such action with regard to the custody
and collection of receivables as you may deem necessary.  We agree that failure
to take any action with regard to any given receivable shall not be unreasonable
until and unless you receive a request for specific action from us with regard
thereto.  You may also apply all payments received from the collateral account
to, or at your option we will pay you on demand, all costs and expenses,
including fifteen percent (15%) of the total amount involved as attorneys' fees,
incurred upon the liquidation of any collateral, to obtain or enforce payment of
any Obligations, in the settlement, adjustment, compromise or litigation of
customer disputes or in the prosecution or defense of any action or proceeding
either against you or against us concerning any matter growing out of or
connected with this Agreement and/or any receivables and/or any Obligations.  In
the event of any breach by us of any provision herein, we will repay upon demand
all of our Obligations to you.  If at any time you pay any state, city, local,
federal or other tax or levy arising from sales hereunder, we will repay to you
the amount of tax so paid by you.


12.        This Agreement shall be in effect from the date hereof until May 24,
2012, (the "Original Term") and shall automatically renew itself from year to
year thereafter (each such one-year renewal being referred to herein as a
"Renewal Term") unless (a) you make demand for repayment prior to the end of the
Original Term or the then current Renewal Term; (b) the due date of the
Obligations is accelerated; or (c) we elect to terminate this Agreement at the
end of the Original Term or at the end of any Renewal Term by giving you written
notice of such election at least ninety (90) days prior to the end of the
Original Term or the then current Renewal Term and by paying all of the
Obligations in full on the last day of such term.  If one or more of the events
specified in clauses (a), (b) and (c) occurs, this Agreement shall terminate on
the date thereafter that the Obligations are paid in full, provided, however,
that the security interests and liens created under this Agreement shall survive
such termination until the payment of the Obligations have become
indefeasible.  At such time as we have repaid all of the Obligations and this
Agreement has terminated, we shall deliver to you a release, in form and
substance satisfactory to you, of all Obligations and liabilities of you and
your officers, directors, employees, agents, parents, subsidiaries and
affiliates to us, and if we obtain new financing from another lender, we shall
deliver such lender's indemnification of you, in form and substance satisfactory
to you, for checks which you have credited to our account, but which
subsequently are dishonored for any reason.  Notice of termination shall be
given either personally or by registered or certified mail to the addresses
shown herein, or to any other address designated in writing by either of us to
the other.  Notwithstanding the foregoing, should either party breach this
Agreement or become insolvent or unable to pay our debts as they mature, or
should we make an assignment for the benefit of creditors, or should a petition
under any chapter of the Federal Bankruptcy Code, as amended, be filed by or
against us, or should any guarantor of the Obligations hereunder terminate or
revoke or attempt to terminate or revoke such guaranty, or should you deem
yourselves insecure, or should we fail to pay promptly any amount due hereunder,
or should we be in default under any of the terms or conditions of this
Agreement, of any other agreement or agreements now or hereafter effective
between us, then, and in any of the aforesaid events, the party aggrieved shall
have the right to terminate this Agreement at any time without notice.  Upon
termination, all of our Obligations to you shall become immediately due and
payable.  Notwithstanding such termination, all the terms, conditions and
provisions hereof shall continue to be fully operative until all transactions
entered into, rights created or obligations incurred hereunder prior to
termination and all our Obligations have been fully disposed of, concluded,
paid, satisfied and liquidated.  No delay or failure on your part in exercising
any right, privilege or option hereunder shall operate as a waiver of such or of
any other right, privilege or option, and no waiver shall be valid unless in
writing signed by you and then only to the extent therein stated.


______
(initial)
 
 
Page 10

--------------------------------------------------------------------------------

 


13.        This Agreement is submitted by us to you for your acceptance or
rejection at your principal place of business as an offer by us to borrow monies
from you now and from time to time hereafter and shall not be binding upon you
or become effective until accepted by you, in writing, at said place of
business.  If accepted by you, this Agreement shall be deemed to have been made
in the State of Georgia.  We hereby waive demand, presentment, protest and
notice of nonpayment, and further waive the benefit of all valuation, appraisal
and exemption laws. If any provision of this Agreement shall be held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or remaining provisions of this
Agreement.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.  If this Agreement is accepted by
you, it shall be effective on the date set forth above, and shall continue in
full force and effect until one year from such effective date, and from year to
year thereafter, unless terminated, on any such anniversary date, or otherwise
by reason of default, by either of us giving to the other not less than sixty
(60) days prior written notice.  You may terminate this Agreement at any time
without notice to us should we breach any of our Obligations hereunder or under
any other agreement or document evidencing financial arrangements between us, or
should you deem yourself insecure.  If any Obligation of ours to you is
collected by or through an attorney, we agree to pay all costs and expenses of
collection, including fifteen (15%) percent of the total amount involved as
attorneys' fees.  No termination of this Agreement shall terminate or adversely
affect your rights hereunder or under any other agreement or document evidencing
financial arrangements between us.


14.        Disputes regarding the nonpayment of any amount due under this
Agreement to you or any of your affiliates which arise from, result from or
relate to a counterclaim, offset, recoupment, claim or defense of us which is
founded upon, arises out of or is related to, any theory of lender liability or
other similar theory, and all disputes and claims relating to any provision
hereof or relating to or arising out of the parties relationship or creation or
termination hereof (including, without limitation, any claim that any provision
of this Agreement is illegal, unenforceable or voidable under any law, ordinance
or ruling) shall be settled by arbitration at the Office of the American
Arbitration Association in Atlanta, Georgia, in accordance with the United
States Arbitration Act (9 U.S.C. Section 1 et seq.) and the Rules of the
American Arbitration Association.  Suits to compel arbitration or to determine
arbitrability shall be brought in the United States District Court for the
Northern District of Georgia.  All awards of the arbitration shall be binding
and non-appealable except as otherwise provided in the United States Arbitration
Act.  Judgment upon the award of the arbitrator may be entered in any court
having jurisdiction thereof.  PROVIDED, HOWEVER, that nothing contained in this
Paragraph shall be interpreted or construed so as to make claims by you to
enforce your rights in the Collateral or for the payment of sums due to you or
to others by you (whether prior or subsequent to an event of default), subject
to arbitration, even though counterclaims, offsets, recoupments, and other
defenses and claims by us are subject to arbitration.


15.        THE VALIDITY OF THIS AGREEMENT, AND ALL OTHER AGREEMENTS BETWEEN THE
PARTIES, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT AND THE RIGHTS OF THE
PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.  THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE COURTS LOCATED IN THE COUNTY OF COBB, STATE OF
GEORGIA, THE FEDERAL COURTS WHOSE VENUE INCLUDES THE COUNTY OF COBB, STATE OF
GEORGIA, OR, AT YOUR SOLE OPTION, IN ANY OTHER COURT IN WHICH YOU SHALL INITIATE
LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER
THE MATTER IN CONTROVERSY. EACH OF THE PARTIES HERETO WAIVES, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY AND ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF "FORUM NON CONVENIENS" OR TO OBJECT TO VENUE
TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS AGREEMENT.  We
represent and warrant that no representative or agent of yours has represented,
expressly or otherwise, that you will not, in the event of litigation, seek to
enforce this right to jury waiver.  Undersigned acknowledges that you have been
induced and enter into this Agreement by, among other things, the provisions of
this paragraph.


______
(initial)
 
 
Page 11

--------------------------------------------------------------------------------

 


16.        WE HEREBY WAIVE ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO
THE EXERCISE BY YOU OF YOUR RIGHTS TO REPOSSESS THE COLLATERAL WITHOUT JUDICIAL
PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH COLLATERAL WITHOUT PRIOR NOTICE
OR HEARING.


Your failure, at any time or times hereafter, to require strict performance by
us of any provision of this Agreement shall not waive, affect or diminish any of
your rights thereafter to demand strict compliance and performance
therewith.  Any suspension or waiver by you a default under this Agreement shall
not suspend, waive or affect any other default under this Agreement, whether the
same is prior or subsequent thereto and whether of the same or of a different
kind or character.  No delay on your part in the exercise of any right or remedy
under this Agreement shall preclude other or further exercise thereof or the
exercise of any right or remedy.  None of our undertakings, agreements,
warranties, covenants and representations contained in this Agreement and no
default under this Agreement shall be deemed to have been suspended or waived by
you unless such suspension or waiver is in writing, signed by your duly
authorized officer and directed to us specifying such suspension or waiver.



     
ONE UP INNOVATIONS, INC.
         
BY:
/s/ Ronald P. Scott
 
BY:
/s/ Louis S. Friedman
 
Ronald P. Scott
   
  Louis S. Friedman
Its:
Secretary
 
Its:
  President



ACCEPTANCE


The foregoing Receivables Financing Agreement is accepted in Atlanta, Georgia,
this   25th    day of May   , 2011.



 
ADVANCE FINANCIAL CORPORATION
       
BY:
/s/ A. James Perry
   
A. James Perry
 
Its:
President



______
(initial)
 
 
Page 12

--------------------------------------------------------------------------------

 


EXHIBIT A


SCHEDULE OF COLLATERAL LOCATION


Street
 
City
 
State
 
Zip
             
2745 Bankers Industrial Drive
  
Atlanta
  
Georgia
  
30360



______
(initial)
 
 
Page 13

--------------------------------------------------------------------------------

 

Exhibit B


SECURITY AGREEMENT


(ACCOUNTS RECEIVABLE, INVENTORY AND EQUIPMENT)


STATE OF:
GEORGIA



COUNTY OF:
DEKALB



DATE:
May 24, 2011



FOR VALUE RECEIVED One Up Innovations, Inc., a Georgia corporation (hereinafter
called the "Borrower") hereby conveys to Advance Financial Corp., a Georgia
corporation (hereinafter called the "Secured Party") and hereby grants to the
Secured Party security title to and a security interest in and lien upon the
goods held by the Borrower for sale or lease or furnished or to be furnished by
the Borrower under any contract of service or held by the Borrower as raw
materials or work in process  and made a part hereof to be used or consumed in
Borrower's business (such goods being referred to herein as ("Inventory") all
equipment, tools, furniture and fixtures (“Equipment”) and all rights of the
Borrower now owned or hereafter acquired in payment for Inventory sold or leased
or for services rendered ("Accounts")' and to all rights of the Borrower
pursuant to a writing or writings which evidences both a monetary obligation and
a security interest in or lease of Inventory ("Chattel Paper") and all rights of
the Borrower to payment under a contract for the sale or lease of Inventory or
the rendering of services which right is at the time not yet earned by
performance ("Contract Rights") (said Inventory, Accounts, Chattel Paper and
Contract Rights being referred to herein collectively as "Collateral", and said
Equipment, Accounts, Contract Rights and Chattel Paper being referred to herein
collectively as "Non-Inventory Collateral") and all proceeds thereof whether
cash, negotiable instruments or otherwise to secure the payment of the principal
of, interest on and satisfaction of all Obligations of Borrower under that
certain Accounts Receivable Financing Agreement (hereafter referred to as the
"Agreement") dated on or about the date hereof, between the Borrower and the
Secured Party, satisfaction of all obligations of the Borrower hereunder, and
satisfaction of all other obligations of the Borrower to the Secured Party, its
successors and assigns, however created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, due or to become
due.  The obligations under the Agreement and all other obligations secured
hereby are herein collectively called the "Obligations."


Until Default (as defined herein) the Borrower: (a) may in the ordinary course
of its business, at its own expense, sell, lease or furnish under contract of
service any of the Inventory normally held by the Borrower for such purpose and
use and consume in the ordinary course of its business any raw material, work in
process, or materials normally held by Borrower for such purpose, (b) will at
its own expense endeavor to collect as, and when due, all amounts due with
respect to any of the Accounts, Chattel Paper, Contract Rights or proceeds
therefore, or any of the proceeds of the Inventory, including the taking of such
action with respect to such collection as the Secured Party may reasonably
request, or in the absence of such request, as the Borrower may deem advisable,
and (c) may grant in the ordinary course of business to any party obligated on
any of the Non-Inventory Collateral any rebate, refund or adjustment to which
such party may be lawfully entitled, and may accept in connection therewith, the
return of such goods, the sale or lease of which shall have given rise to such
Non-Inventory Collateral.


______
(initial)
 

 
Page 14

--------------------------------------------------------------------------------

 


The Borrower hereby warrants and agrees that: (a) to the extent, if any, it
shall have advised the Secured Party that any of the Collateral is being
acquired with the proceeds of any loan from Secured Party to the Borrower, such
proceeds may be disbursed by the Secured Party directly to the seller of such
Collateral; (b) the principal place of business of the Borrower is located at
2745 Bankers Industrial Drive, Atlanta, Georgia 30360 and the Borrower will
notify Secured Party in advance of any change in such principal place of
business; (c) the Collateral and all records relating to the Collateral as
appropriate will be kept at the Borrower's principal place of business set forth
above, unless the Secured Party shall otherwise consent in writing; (d) the
Borrower will continuously operate its business as now conducted and according
to the customary and usual business practices (including business hours) as
similar types of business; (e) the Secured Party or any person designated by it
shall have the right to call at the Borrower's various places of business at any
time and without notice to inspect, audit, check and make extracts from the
Borrower's books, records, journals, orders, receipts and other correspondence
and other data relating to the Borrower's business and any other transaction
between the Borrower and Secured Party without hindrance or delay, and Secured
Party shall have the right to make direct verification from any persons
obligated on any of the Non-Inventory Collateral with respect to any or all of
the Non-Inventory Collateral assigned to the Secured Party hereunder; (f) the
Borrower has full power and authority to enter into this agreement, and the
execution of this agreement shall not constitute a default under or be in
violation of any contract, agreement, debenture, note or similar document or any
public law, rule, regulation or ordinance by which the Borrower is bound; (g)
the Borrower will, upon request of Secured Party, indicate by notation, signs or
otherwise upon any of the Collateral or records relating thereto, a notation in
form and content satisfactory to the Secured Party of the security interest of
the Secured Party hereunder; (h) the Borrower will furnish to the Secured Party
such information concerning the Borrower, the Collateral and any persons
obligated on Non-Inventory Collateral as the Secured Party may from time to time
reasonably request; (i) the Borrower has, or forthwith will acquire, full title
to the Collateral, and will at all times keep the Collateral free of all liens
and claims whatsoever, other than the security interest hereunder; (j) no
financing statement covering any of the Collateral is on file in any public
office other than financing statement in favor of Secured Party and it will from
time to time, on request of the Secured Party, execute such financing statements
and other documents (and pay the cost of filing or recording the same in all
offices deemed necessary or desirable by the Secured Party) and do such other
acts and things, all as the Secured Party may request to establish and maintain
a valid security title and interest in the Collateral (free of all other liens
and claims whatsoever) to secure the payment of the Obligations, including,
without limitation, deposit with the Secured Party any negotiable instruments
covered by this agreement as proceeds or otherwise, any documents constituting
chattel paper or any contracts, the proceeds of which are included in
Collateral; (k) except for the sale or lease of any of the Inventory in the
ordinary course of its business, the Borrower will not sell, transfer, lease,
abandon or otherwise dispose of any of the Collateral or any interest therein
except with the prior written consent of the Secured Party; (l) the Borrower
will at all times keep the Collateral in first class order and repair, excepting
any loss, damage or destruction which is fully covered by proceeds of insurance;
(m) the Borrower will at all times keep the Collateral insured against loss,
damage, theft and other risks, in such amounts and companies and under such
policies and in such form, all as shall be satisfactory to the Secured Party,
which policies shall, among other things, provide for 30 days' notice of
cancellation or non-renewal to Secured Party and that loss thereunder shall be
payable to the Secured Party as its interest may appear (and the Secured Party
may apply any proceeds of such insurance which may be received by it toward
payment of the Obligations, whether or not due, in such order of application as
the Secured Party may determine) and such policies or certificates thereof
shall, if the Secured Party so requests, be deposited with the Secured Party;
and (n) none of the Inventory will be delivered to a warehouseman or other
bailee.


The Secured Party may from time to time, at its option, perform any agreement of
the Borrower hereunder which the Borrower shall fail to perform and take any
other action which the Secured Party deems necessary for the maintenance or
preservation of any of the Collateral or its interest therein, and the Borrower
agrees to forthwith reimburse the Secured Party for all expenses of the Secured
Party in connection with the foregoing, together with interest thereon at the
rate of 12% per annum.


The occurrence of any of the following events shall constitute a Default (as
such term is used herein): (a) non-payment, when due, of any amount payable on
any of the Obligations or failure to perform any agreement of the Undersigned
contained herein; (b) if any statement, representation or warranty of the
Borrower herein or in any other writing at any time furnished by the Borrower to
the Secured Party is untrue in any material respect as of the date made; (c) if
the Borrower becomes insolvent or unable to pay debts as they mature or makes an
assignment for the benefit of creditors or an order for relief is entered
against the Borrower following the filing of any petition by or against it
pursuant to the Bankruptcy Code, as amended or voluntarily takes the benefit of
any debtor's relief proceeding (including the appointment of a receiver or
trustee) under Federal or state law; (d) if an involuntary petition pursuant to
the Bankruptcy Code is filed against the Borrower and is not dismissed for
thirty (30) days or if a receiver is appointed for any of the property of the
Borrower and is not dismissed for a period of thirty (30) days after such
appointment or if a judgment is entered against the Borrower pursuant to which a
sale of any part of the assets of the Borrower is scheduled for enforcement of
said judgment or if a sale of any of the assets of the Borrower is scheduled
pursuant to any other form of legal proceeding (including without limitation
enforcement pursuant to the Georgia Uniform Commercial Code or exercise of a
power of attorney contained in any deed to secure debt, trust deed or mortgage)
instituted against the Borrower.  Provided, that no such judgment, sale or
enforcement shall be deemed a default pursuant to this sub-section (d) in the
event the Borrower furnishes a surety company bond from a company acceptable to
Secured Party in lieu of discharge, judgment, lien or foreclosure at the earlier
of (i) five (5) days prior to the date upon which such enforcement or sale is
scheduled, or (ii) ten (10) days after such judgment, enforcement, lien, sale or
foreclosure is first entered, scheduled or instituted; (e) the dissolution,
merger or consolidation, or transfer of a substantial part of the property of
the Borrower; (f) the sale, transfer or exchange, either directly or indirectly,
of a controlling stock interest of the Borrower; or (g) if Secured Party
reasonably deems itself insecure for any other reason whatsoever.


______
(initial)
 
 
Page 15

--------------------------------------------------------------------------------

 


Whenever a Default shall exist, all Obligations may (notwithstanding any
provisions thereof), at the option of Secured Party, and without demand or
notice of any kind, be declared, and thereupon immediately shall become in
default and due and payable; and the Secured Party may exercise from time to
time any rights and remedies available to it under applicable law.  The Borrower
agrees, in case of Default, to assemble, at its expense, all the Collateral at a
convenient place acceptable to the Secured Party and to pay all costs of the
Secured Party of collection of all of the Obligations, and enforcement of rights
hereunder (including 15% of amounts due as attorneys' fees) and legal expenses
and expenses of any repairs to any realty or other property to which any of the
Collateral may be affixed or be a part.


In the event of Default, the Borrower will (except as the Secured Party may
otherwise consent in writing) forthwith upon receipt, transmit and deliver to
the Secured Party in the form received all cash, checks, draft items, chattel
paper and other instruments for the payment of money (properly endorsed where
required) so that such items may be collected by the Secured Party which may be
received by the Borrower at any time in full or partial payment or otherwise as
proceeds of any of the Collateral.  Except as the Secured Party may otherwise
consent in writing, upon default such proceeds which may be received by the
Borrower will not be commingled with any other of its funds or property but will
be held separate and apart from its own funds or property and upon express trust
for the Secured Party until delivery is made to the Secured Party.  The Borrower
will comply with the terms and conditions of any consent given by the Secured
Party pursuant to the provisions of this paragraph.


In the event of default as defined herein or in the Agreement, the Borrower
agrees that the actual amount of damages by Secured Party shall be difficult and
impossible to determine, and that the remedies of Secured Party to recover such
damages may be inadequate; therefore, Secured Party is authorized to enforce its
rights hereunder by injunctive or other equitable relief without regard to the
existence of actual damages.  The Borrower hereby constitutes and appoints, upon
Default, any officer of the Secured Party its true and lawful agent and attorney
in fact for the purpose of filing any and all notices of lien and waivers
thereof, actions, lawsuits and other appropriate documents to enforce the rights
of Secured Party in and to any of the Non-Inventory Collateral.


If any notification of intended disposition of any of the Collateral is required
by law, such notification, if mailed, shall be deemed reasonably and properly
given if mailed at least five (5) days before such disposition, postage prepaid,
addressed to the Borrower either at the address shown above, or at any other
address of the Borrower which the Secured Party reasonably believes to be the
Borrower's then current address.  Any and all other notices given to the
Borrower shall be deemed when personally delivered or when mailed registered or
certified mail and addressed to the Borrower as provided in the preceding
sentence.


Any proceeds of any disposition of any of the Collateral may be applied by the
Secured Party to the payment of expenses in connection with the Collateral,
(including 15% of amounts due as attorneys' fees) and legal expenses, and any
balance of such proceeds may be applied by the Secured Party toward the payment
of such of the Obligations, and in such order of application, as the Secured
Party may from time to time elect.


The Secured Party may exercise any right or remedy provided herein in its
discretion without exercising any other right or remedy provided herein.  The
Secured Party shall be under no duty to exercise any or all of the rights and
remedies given by this agreement.  No forbearance or indulgence shall operate as
a waiver of any right or remedy of Secured Party or obligation of the Borrower
and no single or partial exercise by the Secured Party of any rights or remedy
shall preclude, as other or further exercise thereof or the exercise of any
other right or remedy and unless Secured Party shall otherwise agree in writing,
Secured Party shall be entitled to invoke any remedy available to Secured Party
under any agreement or by law or in equity and enforce any covenant or condition
against the Borrower despite said forbearance or indulgence.


The Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral if the Secured Party takes such
action for that purpose as the Borrower shall request in writing, but failure of
the Secured Party to comply with any such request shall not of itself be deemed
a failure to exercise reasonable care and no failure of the Secured Party to
preserve or protect any rights with respect to the Collateral against prior
parties or do any act with respect to the preservation of the Collateral not so
requested by the Borrower shall be deemed a failure to exercise reasonable care
in the custody or preservation of the Collateral.


______
(initial)
 
 
Page 16

--------------------------------------------------------------------------------

 


The delivery of any checks, drafts or other orders for the payment of money to
Secured Party shall not constitute payment thereof until such checks, drafts or
other items are finally paid.


Time is of the essence of this agreement.


If this agreement is not dated when executed by the Borrower, the Secured Party
is authorized, without notice to the Borrower, to date this agreement.


This agreement has been delivered in the State of Georgia and shall be construed
in accordance with the laws of the State.  Wherever possible, each provision of
this agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this agreement.


The rights and privileges of the Secured Party hereunder shall inure to the
benefit of its heirs, legal representatives, successors and assigns.


IN WITNESS WHEREOF, this agreement has been duly executed under seal as of the
24th day of May, 2011.


(CORPORATE SEAL)



 
ONE UP INNOVATIONS, INC.
       
By:
/s/ Louis S. Friedman
   
Louis S. Friedman
 
Title:
President
             
Attest:   
/s/ Ronald P. Scott
   
Ronald P. Scott
 
Title:
Secretary



______
(initial)
 
 
Page 17

--------------------------------------------------------------------------------

 
 